Citation Nr: 1012745	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-03 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to October 
1956.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 
2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  In his claim for service connection 
received in April 2008, he asserted that he had been treated 
at the VAMC in Bath, New York, for hearing loss for many 
years and had received several hearing aids.  He 
specifically requested that copies of his treatment reports 
from the VAMC in Bath be obtained in support of his claim.

At a July 2008 VA examination, the Veteran indicated that he 
had begun wearing hearing aids 15 to 18 years prior, which 
he at first wore consistently, but which he then did not 
wear for years due to financial considerations.  He 
indicated that he had begun receiving VA amplification 6 
years prior.

In April 2008, the RO obtained VA audiology treatment 
records from the Bath VAMC, but only for the period from 
July 2007 to April 2008.  

In connection with prior unrelated claims before VA, the RO 
had obtained records of VA treatment from August 1997 to 
January 2007.  However, these did not include records of 
audiological treatment, and consist primarily of records of 
general medical treatment and examinations.  The records do, 
however, appear to cross-reference records of concurrent VA 
audiological treatment and examination.  For example, a 
February 2000 record of a general medical examination for 
purposes of treatment includes the notation that the Veteran 
"Reports decreased hearing.  Has had it checked here, 
however cannot afford the hearing aids."  A March 2001 
record indicates that the Veteran reported decreased hearing 
and was interested in having his hearing tested.  February 
2002 and March 2003 records of VA general medical treatment 
and examination indicate in passing that the Veteran was 
wearing hearing aids bilaterally.  

VA is on notice that medical treatment records of 
audiological testing and/or treatment from at least as early 
as the year 2000 forward, specifically identified by the 
Veteran as pertinent to his claim, are likely under VA 
control.  Further, in April 2008 the Veteran specifically 
requested that VA obtain these records and consider them in 
adjudication of his claim.  The VCAA requires VA to make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  See 38 U.S.C. § 
5103A(b) (West 2002).  In accordance with these provisions, 
the Board finds that a remand of this case is required, so 
the RO can ensure that all available and reasonably 
identified VA and non-VA treatment records are obtained.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (holding that VA treatment records 
are considered to be constructively contained in the claims 
folder and must be obtained before a final decision is 
rendered).

Based on the limited information of record, a July 2008 VA 
audiological examiner found that he could not determine 
whether the Veteran's bilateral hearing loss and tinnitus 
were related to noise exposure during active service without 
resort to mere speculation.  After obtaining the additional 
records of VA audiological treatment and any additional 
available medical evidence, the RO should review the newly 
received records for credible histories or medical 
determinations that tend to support the Veteran's claim.  If 
the newly received medical evidence supports the Veteran's 
claim, a new VA examination and opinion is warranted for the 
purpose of determining whether the Veteran's current 
bilateral hearing loss and tinnitus began during active 
service or are related to any incident of service.  See 38 
U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his hearing loss 
or tinnitus disabilities from the date of 
his discharge from active service through 
the present time and may have relevant 
records of treatment in their possession.

For each identified private or VA treatment 
provider the Veteran should indicate the 
approximate dates of treatment.

After obtaining any appropriate 
authorizations for release of medical 
information, the RO should seek to obtain 
records from each health care provider the 
Veteran identifies.  

The records sought must include all records 
of VA audiological or ear, nose, and throat 
testing or treatment, or records related to 
the prescription or fitting of hearing aids, 
at the Bath VA Medical Center from 1997 
through the present time.

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own 
and submit them to the RO.

2.  If the newly received treatment records 
contain credible histories or medical 
determinations that tend to support the 
Veteran's claim that his hearing loss 
disability or tinnitus began during service 
or is related to noise exposure during 
service, the Veteran should be scheduled for 
a new VA examination, to include a medical 
opinion as to whether the Veteran's 
bilateral hearing loss or tinnitus began 
during service or is related to any incident 
of service.

3.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, 
if otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


